Exhibit 10.1
 






March 4, 2014




Mr. Richard A. Montoni
Chief Executive Officer
MAXIMUS, Inc.
1891 Metro Center Drive
Reston, Virginia 20190




Re:           Amendment of Income Continuity Plan and Employment Agreement


Dear Rich:


You and MAXIMUS, Inc. (“MAXIMUS”) entered into an Executive Employment,
Non-Compete and Confidentiality Agreement effective April 24, 2006 which was
subsequently amended on November 20, 2007, December 22, 2009 and October 7, 2013
(the “Employment Agreement”).  In addition, you are a Participant in the MAXIMUS
Income Continuity Plan (“Plan”) which is incorporated by reference into the
Employment Agreement.


MAXIMUS proposes to amend the Plan for all Participants to delete Section 4
(Excise Tax Gross-Up) such that no Participant will be eligible for an excise
tax gross-up payment arising from a change of control of the Company under the
Plan or any other plan, document or agreement pertaining to such Participant’s
employment with MAXIMUS, including but not limited to your Employment Agreement.


If you agree to the amendment set forth above, please sign where indicated below
and return the signed version of the letter to me.  All other terms and
conditions of the Employment Agreement and the Plan shall remain unchanged.


Please contact me with any questions.  Thank you.


Sincerely,


 

/s/ David R. Francis  
David R. Francis
  General Counsel   

 


AGREED:
 

/s/ Richard A. Montoni  
Richard A. Montoni
      March 4, 2014   Date  